Citation Nr: 1426669	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim to establish service connection for a bilateral knee disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary for medications prescribed for treatment of a service-connected headache disability.  

3.  Entitlement to service connection for a lung disability, to include as due to in-service exposure to asbestos.  

4.  Entitlement to service connection for acid reflux disease, to include as secondary for medications prescribed for treatment of a service-connected headache disability.  

5.  Entitlement to service connection for a low back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2011, the Veteran requested a hearing before a member of the Board and such a hearing was scheduled for May 2014.  However, as will be discussed below, prior to the date of the scheduled hearing, the Veteran withdrew his appeal with regard to all issues before the Board.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

By way of a March 2014 written correspondence, prior to promulgation of a decision, the Veteran withdrew his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) whether new and material evidence has been presented to reopen a previously denied claim to establish service connection for a bilateral knee disability, (2) entitlement to service connection for erectile dysfunction, to include as secondary for medications prescribed for treatment of a service-connected headache disability, (3) entitlement to service connection for a lung disability, to include as due to in-service exposure to asbestos, (4) entitlement to service connection for acid reflux disease, to include as secondary for medications prescribed for treatment of a service-connected headache disability, and (5) entitlement to service connection for a low back disability, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran dated in March 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with all currently assigned ratings, and he wished to withdraw his appeal.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of (1) whether new and material evidence has been presented to reopen a previously denied claim to establish service connection for a bilateral knee disability, (2) entitlement to service connection for erectile dysfunction, to include as secondary for medications prescribed for treatment of a service-connected headache disability, (3) entitlement to service connection for a lung disability, to include as due to in-service exposure to asbestos, (4) entitlement to service connection for acid reflux disease, to include as secondary for medications prescribed for treatment of a service-connected headache disability, and (5) entitlement to service connection for a low back disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to whether new and material evidence has been presented to reopen a previously denied claim to establish service connection for a bilateral knee disability is dismissed.  

The appeal as to entitlement to service connection for erectile dysfunction, to include as secondary for medications prescribed for treatment of a service-connected headache disability, is dismissed.  

The appeal as to entitlement to service connection for a lung disability, to include as due to in-service exposure to asbestos, is dismissed.  

The appeal as to entitlement to service connection for acid reflux disease, to include as secondary for medications prescribed for treatment of a service-connected headache disability, is dismissed.  

The appeal as to entitlement to service connection for a low back disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


